
	

114 HR 157 IH: Cluster Munitions Civilian Protection Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 157
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. McGovern introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To limit the use of cluster munitions.
	
	
		1.Short titleThis Act may be cited as the Cluster Munitions Civilian Protection Act of 2015.
		2.Limitation on the use of cluster munitionsNo funds appropriated or otherwise available to any Federal department or agency may be obligated
			 or expended to use any cluster munitions unless—
			(1)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent
			 unexploded ordnance across the range of intended operational environments;
			 and
			(2)the policy applicable to the use of such cluster munitions specifies that the cluster munitions
			 will only be used against clearly defined military targets and will not be
			 used where civilians are known to be present or in areas normally
			 inhabited by civilians.
			3.Presidential waiverThe President may waive the requirement under section 2(1) if, prior to the use of cluster
			 munitions, the President—
			(1)certifies that it is vital to protect the security of the United States; and
			(2)not later than 30 days after making such certification, submits to the appropriate congressional
			 committees a report, in classified form if necessary, describing in
			 detail—
				(A)the steps that will be taken to protect civilians; and
				(B)the failure rate of the cluster munitions that will be used and whether such munitions are fitted
			 with self-destruct or self-deactivation devices.
				4.Cleanup planNot later than 90 days after any cluster munitions are used by a Federal department or agency, the
			 President shall submit to the appropriate congressional committees a plan,
			 prepared by such Federal department or agency, for cleaning up any such
			 cluster munitions and submunitions which fail to explode and continue to
			 pose a hazard to civilians.
		5.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on
			 Appropriations of the Senate and the Committee on Foreign Affairs, the
			 Committee on Armed Services, and the Committee on Appropriations of the
			 House of Representatives.
		
